Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12 and 17-18) in the reply filed on 11/2/2022 is acknowledged.
Amendment, received 11/2/2022, has been entered.  Claims 1-12 and 17-18 are elected while claims 13-16 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 is indefinite because one of skill in the art would not understand what is meant by “wherein inclination of a side part of the particle cover pattern is less stiff than inclination of a side part of the particle.”  Based on the Applicant’s specification, it appears that “less stiff” is meant to be “less steep”.  In order to advance prosecution, the Examiner will interpret the limitation as reciting “less steep.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 10, 12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Pub. No. 2016/0126498 A1).

As to claim 1, Kim discloses a light-emitting display device (title) comprising:
a bank (fig 5, 244) defining emissive portions (pixel areas 111 shown in area A/A) of a plurality of subpixels (111) and disposed on a substrate (101);
a light-emitting device (240) disposed at each subpixel (111) on the substrate (101) and comprising first and second electrodes (241 and 243) and an organic layer (242; [0070]) disposed between the first and second electrodes (241 and 243);
a particle cover pattern (134) configured to cover a particle (X) on the bank (244); and 
an encapsulation layer (131) disposed on an entire surface of the substrate (101) and disposed over the particle cover pattern (134). 

As to claim 4, Kim discloses the light-emitting display device according to claim 1 (paragraphs above),
a spacer (245) disposed on the bank (244). 

As to claim 5, Kim discloses the light-emitting display device according to claim 4 (paragraphs above),
wherein the particle cover pattern (134) is disposed over the spacer (245). 

As to claim 6, Kim discloses the light-emitting display device according to claim 1 (paragraphs above),
wherein the encapsulation layer (131, 132) comprises an inorganic encapsulation layer (131; [0087]) and an organic encapsulation layer (132; [0087]), and the inorganic encapsulation layer (131) abutting the particle cover pattern (134). 

As to claim 10, Kim discloses the light-emitting display device according to claim 1 (paragraphs above),
wherein a diameter of the particle cover pattern (fig 5, 134) is greater than a diameter of the particle (X), and a height of the particle cover pattern (134) is greater than a height of the particle (X). 

As to claim 12, Kim discloses the light-emitting display device according to claim 1 (paragraphs above),
wherein the light-emitting device further comprises a capping layer (fig 5, 246) on the second electrode (243), and the particle cover pattern (134) abuts the capping layer (246). 

As to claim 17, Kim discloses a light-emitting display device (title) comprising:
a bank (fig 5, 244) disposed on a substrate (101) and comprising a bank pattern defining emissive portions of a plurality of subpixels (111) and a spacer (245) formed on a portion of the bank pattern (244);
a light-emitting device (240) disposed at each of the plurality of subpixels (111) on the substrate (101) and comprising first and second electrodes (241 and 243) and an organic layer (242; [0070]) disposed between the first and second electrodes (241 and 243);
a particle cover pattern (134) configured to cover a particle (X) on the bank (244); and 
an encapsulation layer (131) disposed on an entire surface of the substrate (101) and over the particle cover pattern (134). 
 
As to claim 18, Kim discloses the light emitting display device according to claim 17 (paragraphs above),
wherein the bank pattern and the spacer are integrated to form the bank (fig 5, integrated bank pattern 244 with pattern 245). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.

As to claim 2, Kim discloses the light-emitting display device according to claim 1 (paragraphs above).
Kim does not disclose wherein the particle comprises an identical material to the organic layer, however, does disclose that the particle is a kind of foreign matter/debris that is created during a process of forming an organic light-emitting element on a substrate ([0011]). Furthermore, the Applicant’s invention states that the method of forming an organic light-emitting element includes using a FMM to form the organic emission layer and that this process causes foreign particle to be left behind.  
Kim further discloses the same manufacturing method wherein a FMM is used for formation of the organic emission material ([0074]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the foreign particle of Kim to include the identical material to the organic layer since Kim teaches the same method of forming the organic layer as that described in the application and it is taught that this process causes a particle of the organic layer to form on the bank.  

As to claim 7, Kim discloses the light-emitting display device according to claim 1 (paragraphs above).
Kim further shows a second electrode pattern disposed on the particle so as to abut the particle (fig 5, layer 243 on particle X), 
wherein the particle cover pattern covers the second electrode pattern together with the particle (fig 5, cover 134).
Kim does not explicitly disclose that an organic layer pattern is on the particle. 
However, Kim does disclose that the particle is a kind of foreign matter/debris that is created during a process of forming an organic light-emitting element on a substrate ([0011]). Furthermore, the Applicant’s invention states that the method of forming an organic light-emitting element includes using a FMM to form the organic emission layer and that this process causes foreign particle to be left behind.  
Kim further discloses the same manufacturing method wherein a FMM is used for formation of the organic emission material ([0074]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed for the foreign particle of Kim to include the identical material to the organic layer since Kim teaches the same method of forming the organic layer as that described in the application and it is taught that this process causes a particle of the organic layer to form on the bank.  

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kato et al. (US Pub. No. 2014/0225089 A1), hereafter referred to as Kato. 

As to claim 3, Kim discloses the light-emitting display device according to claim 1 (paragraphs above). 
Kim does not disclose wherein the particle cover pattern includes an acrylic resin. 
Nonetheless, Kato discloses wherein a particle cover pattern includes an acrylic resin (fig 2, L2 covering LX; [0036]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the particle cover pattern of Kato to cover the particle of Kim so that it can make gentle the steep elevation changes caused by the particle and thus prevent the inorganic cover layer from cracking. 

As to claim 11, Kim discloses the light-emitting display device according to claim 1 (paragraphs above). 
Kim does not disclose wherein inclination of a side part of the particle cover pattern is less steep than inclination of a side part of the particle. 
Nonetheless, Kato discloses wherein a particle cover pattern includes an acrylic resin with a less steep inclination (fig 2, L2 covering LX; [0036]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the particle cover pattern of Kato to cover the particle of Kim so that it can make gentle the steep elevation changes caused by the particle and thus prevent the inorganic cover layer from cracking. 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsukamoto et al. (US Pub. No. 2019/0237514 A1), hereafter referred to as Tsukamoto. 

As to claim 8, Kim discloses the light-emitting display device according to claim 1 (paragraphs above),
Kim further discloses wherein the organic layer (242; [0076]) comprises:
a charge generation layer ([0076]); and emissive layers spaced apart from each other between adjacent subpixels ([0076] and fig 5). 
Kim does not explicitly disclose a lower common layer under the emissive layer, an upper common layer formed on the emissive layer;
wherein the lower common layer and the upper common layer of each of the organic stacks are continuously disposed over adjacent subpixels, and 
wherein the emissive layers of the organic stacks are spaced apart from each other between adjacent subpixels. 
Nonetheless, Tsukamoto discloses an organic light emitting display (title) that includes a lower common layer (fig 4, layer 32) under an emissive layer (33, 34RGB), and an upper common layer (36) formed on the emissive layer (33, 34RGB);
wherein the lower common layer (32) and the upper common layer (36) of each of the organic stacks are continuously disposed over adjacent subpixels (RGB subpixels shown in fig 4), and 
wherein the emissive layers (33,34RGB) of the organic stacks are spaced apart from each other between adjacent subpixels (RGB subpixels shown in figure 4). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic light emitting device of Kim using the specific common layers and emissive layers as taught by Tsukamoto since Kim only generally teaches that the emissive layers may include this material layers while one of ordinary skill in the art would look to Tsukamoto in order to determine the specific arrangement of the different material layers such that improved color efficiency for red, green and blue subpixels can be obtained. 

As to claim 9, Kim in view of Tsukamoto disclose the light-emitting display device according to claim 8 (paragraphs above).
Kim further discloses wherein at least one of the emissive layers of the organic stacks comprises a phosphorescent emissive material ([0076]). 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2016/0043151 A1 and US 2014/0264300A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/10/2022